Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 6/7/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 6/7/2021.  In particular, claims 1 and 9 have been amended to include an ignitor in the compostion for making feeder element.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6-14, 16-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Torbus (US 6,465,542) in view of Gienic (US 2006/0151575) and Mekus (DE 10104289, machine translation).
With respect to claims 1, 2, 6, 7, 9, 12, 16, 20, and 21, Torbus discloses a cold box binder system comprising a phenol resin and alkyl silicates and/or alkyl silicate oligomers (abstract), wherein Example 10 is a preferred phenol resin that includes ortho-cresol and more formaldehyde groups than hydroxyl groups (i.e., a resole resin, functional groups calculated from mass and molecular weight) (col. 11, lines 56-65) and is mixed with 42 wt % alkylsilicate (col. 12, lines 20-34).  Example 11 includes DBE (i.e., dibasic ester) as an additive in a relative amount of alkylsilicate to additive of 8.4:1 with 53 wt % phenol 
Torbus fails to disclose (i) that a feeder element is formed, (ii) that the filler is other than sand, or (iii) the addition of an ignitor.
With respect to (i), Torbus discloses a two-component binder system to prepare molds and cores (title, abstract).
Gienic discloses a binder resin for cores, molds, and feeders prepared from phenolic resin, polyisocyanate, and at least one refractory material (abstract) which are prepared by the cold box process (paragraph 0064).  Gienic discloses that the composition for use in cores and molds are also useful in feeders (paragraphs 0002 and 0048-0050).
Given that Torbus discloses that the binder system is used in molds and cores and further given that Gienic teaches that a binder system suitable for molds and cores would also be suitable for feeders, it would have been obvious to one of ordinary skill in the art to utilize the binder composition of Torbus in a method to prepare a feeder.
With respect to (ii), Gienic discloses that in the production of feeder, solid refractory materials include silica sand, chamote, or other lower density fillers such as hollow microspheres (paragraph 0030).
Given that both Torbus and Gienic are drawn to foundry making compositions and further given that a suitable refradtory filler in feeders includes lightweight fillers like chamote and hollow microspheres as taught by Gienic, it would have been obvious to one of ordinary skill in the art to utilize a suitable filler such as chamote or other lower density fillers.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Gienic does not disclose an ignitor.
Mekus discloses a molding composition for exothermic foundry feeders comprising a lithium silicate as an ignitor (abstract), wherein the exemplified lithium silicate is spodumene (paragraph 0037).  Mekus discloses that adding an ignitor provides efficiency ignition to exothermic reaction and that usually the ignitor is a fluoride-containing salt (paragraph 0009).  For environmental reasons, Mekus teaches that a substitute for the fluorine compounds is desirable.  Mekus discloses that a suitable substitute is the lithium silicate (paragraph 0017).
Given that both Gienic and Mekus disclose exothermic foundry feeders and further given that an ignitor such as a lithium silicate such as spodumene is useful for efficiency reasons, it would have been obvious to one of ordinary skill in the art to utilize an ignitor as taught by Mekus in the feeder taught by Torbus and Gienic.
With respect to claim 4, Torbus teaches that particularly high strengths are obtained if tetraethyl silicate is the main component of the solvent (col. 5, lines 1-24).
With respect to claim 8, Torbus discloses various additives including silanes (col. 6, lines 26-61) which is an adhesion promoter.
With respect to claims 10, 13, and 17, Torbus fails to disclose the addition of oxidants such as meals or nitrates.
Gienic discloses that the binder can include customary constituents include oxidazable metals and oxidants as well as other additives (paragraph 0075).  These additives which aid in heat-releasing 
Given that Torbus and Gienic are drawn to phenol resin for use in cold box foundry technology and further given that Gienic discloses that oxidizable metals and oxidants are useful in such compositions, it would have been obvious to one of ordinary skill in the art to utilize these additives in the cold box process of Torbus.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
	With respect to claims 11, 14, and 18, neither Torbus nor Gienic discloses the density of the feeder element, however, it is the examiner’s position that the density can be adjusted by controlling the density of the refractory filler.
	Given that refractory fillers suitable for feeder elements are lightweight, it would have been obvious to one of ordinary skill in the art to control the density of the feeder element to within the claimed range.

Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn